Citation Nr: 1618856	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1994.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was thereafter transferred to the RO in Winston-Salem, North Carolina.

The Board remanded this case in May 2014 and July 2015.

The Board notes that additional VA treatment records from the Baltimore, Maryland and Durham, North Carolina medical facilities were recently added to the record.  The Board has reviewed the records and notes that most of the records were previously on file.  As to the records which were not previously considered, the Board notes that they only reference hypertension by way of noting that the Veteran carries a diagnosis of the disease; they do not address the etiology of the hypertension.  The Board consequently finds that the records are not pertinent, and hence do not require remand of the case for consideration by the AOJ.

The Board lastly notes that although the Veteran filed a VA Form 9 in June 2015 on the matter of entitlement to an increased rating for low back disability, the RO later in June 2015 informed the Veteran that his appeal as to that matter was untimely.  The Veteran was provided with notice of his appellate rights if he desired to appeal the determination as to timeliness.  There is no indication in the record that the Veteran thereafter sought to initiate an appeal of the June 2015 determination.


FINDING OF FACT

The Veteran's hypertension is not etiologically related to his active service and was not present within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notice in August 2006, June 2011 and October 2013 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in December 2015.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2015 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In compliance with the July 2015 Board remand, the Agency of Original Jurisdiction (AOJ) contacted the Department of Defense (DOD) to verify the type of chemicals used in the gas chamber during the Veteran's basic training.  The DOD explained that such information is not maintained in a data base, in effect indicating that the chemicals cannot be identified.  The Board is satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, VA has obtained examinations with respect to the Veteran's claim on appeal that occurred in September 2011, July 2014 and December 2015.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

1. Factual Background

The Veteran seeks entitlement to service connection for hypertension.  Specifically, the Veteran asserts that his hypertension was caused by exposure to chemical agents used in a gas chamber during basic training.  Other possible causes cited by the Veteran include exposure to chemicals when he went into a storage closet, and at the motor pool while ordering supplies.

The Veteran's service treatment records (STRs) include the following blood pressure readings:  110/68 (July 1992); 110/70 and 115/75 (August 1992); 111/71, 132/60, 126/72, 134/68, 158/84, 148/86 (January 1994); 122/58 (February 1994); 120/87 (May 1994).  The Board notes that the August 1992 blood pressure readings are related to the Veteran's treatment for dizzy spells and a sore throat during basic training.  The Board also notes that the multiple blood pressure readings taken in January 1994 are related to treatment for dizzy spells, vomiting blood, abdominal cramping and pain with normal swallowing.  The STRs do not show a diagnosis of, or treatment for, hypertension.

In August 2006, the Veteran filed a claim for service connection for hypertensive vascular disease to include hypertension.  The RO denied this claim in a February 2007 rating decision due to the absence of a clinical diagnosis of hypertension or hypertensive vascular disease.

Post-service medical records show that in April 2007, a private physician noted the Veteran's condition as "hypertensive" and prescribed hypertension medication.  During an August 2007 tele-conference between the Veteran and the RO, the Veteran stated that he was diagnosed with hypertension approximately four months prior.

A September 2011 VA examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  At this examination, the Veteran stated that he "went in storage where he might have been exposed to chemicals" and that he was in the motor pool a lot ordering supplies.  The examiner noted that the Veteran did have one in-service incidence of elevated blood pressure in January 1994, but that there was no subsequent follow-up and that the Veteran was not placed on medication.  In addition, the examiner noted that the Veteran did not have documented elevated blood pressure when he was discharged.  Regarding the Veteran's lay statements linking his hypertension to chemical exposure, the examiner found such exposure "may have a caustic affect depending on the exposure to some chemicals."

In a July 2014 supplemental examination report, the examiner stated that the one time incident of elevated blood pressure in 1994 "does not indicate a diagnosis of hypertension."  The examiner also reiterated her previous finding that the Veteran did not have elevated blood pressure on his separation examination.  In addressing the issue of chemicals causing hypertension, the examiner stated that some chemicals, like mercury and arsenic, can increase the risk of hypertension, but that she could not resolve that issue without resorting to mere speculation because the type of chemicals to which the Veteran was exposed was not known.  Additionally, the examiner stated that there are not a lot of studies regarding chemical exposure causing hypertension.

Another VA examination report was obtained in December 2015.  During this examination, the Veteran clarified that he was exposed to tear gas during basic training.  The December 2015 VA examiner opined that the Veteran's hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided a five-point rationale for his opinion.  First, the examiner found that the Veteran's STRs showed a normal blood pressure reading during his induction examination and during readings taken in March and April 1994.  Second, the examiner related the Veteran's elevated blood pressure readings in January 1994 to dehydration caused by vomiting (as shown by the tilt test).  The examiner also noted that the drop in blood pressure explained why the Veteran was experiencing dizzy spells.  Additionally, the examiner noted that the blood pressure readings taken after the Veteran was administered intravenous saline solution showed that the elevated systolic reading were due to fluid overload, were temporary, and did not constitute a diagnosis of hypertension.  Third, the examiner found that there was no diagnosis of hypertension within one year of separation from service.  Fourth, the examiner noted, regarding exposure to tear gas, that medical literature showed no causal relationship between tear gas exposure and the development of hypertension later in life.  Lastly, noting the Veteran's weight and body mass index, the examiner found that the Veteran's hypertension was caused by his obesity.

2. Legal Analysis

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015). 

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The record shows that the Veteran currently has hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

The Veteran's STRs are completely silent for any clinical findings or treatment for hypertension.  There is no evidence that hypertension was manifested in service or during the first post-service year.  Although his blood pressure was somewhat elevated when taken in January 1994, and perhaps in May 1994, at neither time did his blood pressure meet the VA definition of hypertension.  Moreover, the readings were taken in the context of treatment for illness, and were not shown to be sustained.  Most importantly, VA examiners, after reviewing the blood pressure readings in service, concluded that the readings were not associated with the onset of hypertension.  The earliest clinical record showing that the Veteran had hypertension is dated in April 2007, over twelve years after his active service.  Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although hypertension is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the service treatment records do not note hypertension in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2015).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of hypertension, as opposed to any other diagnosis.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  

In addition, the Board finds the December 2015 VA examination report most probative.  The December 2015 VA examiner reviewed and discussed the evidence of record, as well as the Veteran's medical history and lay assertions.  Following that review he opined that, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  

The Board recognizes the Veteran's lay statements linking his hypertension to exposure to chemical agents while in service.  The Veteran is competent to report purported symptoms of his hypertension, such as dizziness.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension absent the relevant blood pressure readings, as hypertension is not amenable to mere observation without associated blood pressure testing.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Without evidence showing that the Veteran has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis of hypertension and service.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinion of the December 2015 VA examiner, who determined that the there was no nexus between the Veteran's hypertension and his military service.  Specifically, the examiner found that medical literature research showed no causal relationship between exposure to tear gas and the development of hypertension later in life.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.

With regard to the Veteran's claim that he "may" have been exposed to chemicals when he went into a storage closet, or chemical agents while ordering supplies at the motor pool, he has not provided any indication of what type of chemicals he is referring to.  As a result, the July 2014 VA examiner was unable to provide an opinion on this claim without resorting to mere speculation.  Given that neither the Veteran nor his service department is able to identify the purported chemicals, further medical examination would not likely result in a different response.

For these reasons, and others stated above, the Board finds service connection for hypertension is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection; thus, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


